 


 HR 4276 ENR: Veterans Traumatic Brain Injury Care Improvement Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4276 
 
AN ACT 
To extend and modify a pilot program on assisted living services for veterans with traumatic brain injury. 
 
 
1.Short titleThis Act may be cited as the Veterans Traumatic Brain Injury Care Improvement Act of 2014. 
2.Extension and modification of pilot program on assisted living services for veterans with traumatic brain injury 
(a)Modification of report requirementsSubsection (e) of section 1705 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 38 U.S.C. 1710C note) is amended to read as follows: 
 
(e)Reports 
(1)Quarterly reports 
(A)In generalFor each calendar quarter occurring during the period beginning January 1, 2015, and ending September 30, 2017, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report on the pilot program. 
(B)ElementsEach report submitted under subparagraph (A) shall include each of the following for the quarter preceding the quarter during which the report is submitted the following: 
(i)The number of individuals that participated in the pilot program. 
(ii)The number of individuals that successfully completed the pilot program. 
(iii)The degree to which pilot program participants and family members of pilot program participants were satisfied with the pilot program. 
(iv)The interim findings and conclusions of the Secretary with respect to the success of the pilot program and recommendations for improvement. 
(2)Final report 
(A)In generalNot later than 60 days after the completion of the pilot program, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a final report on the pilot program. 
(B)ElementsThe final report required by subparagraph (A) shall include the following: 
(i)A description of the pilot program. 
(ii)The Secretary’s assessment of the utility of the activities carried out under the pilot program in enhancing the rehabilitation, quality of life, and community reintegration of veterans with traumatic brain injury. 
(iii)An evaluation of the pilot program in light of independent living programs carried out by the Secretary under title 38, United States Code, including— 
(I)whether the pilot program duplicates services provided under such independent living programs; 
(II)the ways in which the pilot program provides different services that the services provided under such independent living program; 
(III)how the pilot program could be better defined or shaped; and 
(IV)whether the pilot program should be incorporated into such independent living programs. 
(iv)Such recommendations as the Secretary considers appropriate regarding improving the pilot program.. 
(b)Definition of community-Based brain injury residential rehabilitative care servicesSuch section is further amended— 
(1)in the section heading, by striking assisted living and inserting community-based brain injury residential rehabilitative care; 
(2)in subsection (c), in the subsection heading, by striking Assisted Living and inserting Community-Based Brain Injury Residential Rehabilitative Care; 
(3)by striking assisted living each place it appears, and inserting community-based brain injury rehabilitative care; and 
(4)in subsection (f)(1), by striking and personal care and inserting rehabilitation, and personal care. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
(d)Prohibition on new appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act, and this Act and such amendments shall be carried out using amounts otherwise available for such purpose. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
